NO. 12-22-00093-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

OCQUALON SPURLOCK,                                     §       APPEAL FROM THE 349TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       ANDERSON COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       Ocqualon Spurlock appeals his conviction for aggravated assault with a deadly weapon.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with aggravated assault with a deadly weapon by
intentionally or knowingly threatening a person with imminent bodily injury and using or
exhibiting a deadly weapon, to wit: a bat or club, during the commission of the assault, a second
degree felony. 1 The State filed a notice of an enhancement, stating that Appellant committed a
felony offense prior to the commission of the charged offense. Appellant pleaded “guilty” to the
charged offense. Appellant and his counsel signed various documents in connection with his
guilty plea, including an “Open Plea of Guilty to the Presiding Judge” and a stipulation of
evidence and judicial confession in which Appellant stipulated, and judicially confessed, that
each and every allegation contained in the indictment was true and correct and that he was guilty

       1
           TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West Supp. 2022).
as charged.
         At the plea hearing, Appellant pleaded “guilty” to the charged offense and the trial court
accepted his plea.         At the punishment hearing, Appellant pleaded “true” to the felony
enhancement allegation. After the hearing which included evidence and witnesses, the trial court
found Appellant competent to stand trial and adjudged him “guilty” of aggravated assault with a
deadly weapon. Further, the trial court found the felony enhancement allegation to be “true,”
found that Appellant used or exhibited a deadly weapon during the commission of the offense,
and assessed his punishment at twenty years of imprisonment. 2 This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 3 We have
reviewed the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so and finding no reversible error, Appellant’s counsel’s motion for leave
         2
            If it is shown on the trial of a felony of the second degree that the defendant has previously been finally
convicted of a felony other than a state jail felony punishable under Section 12.35(a), on conviction the defendant
shall be punished for a felony of the first degree. Id. § 12.42(b) (West 2019). An individual adjudged guilty of a
first degree felony shall be punished by imprisonment for life or for any term of not more than ninety-nine years or
less than five years, and a fine not to exceed $10,000.00. Id. § 12.32.
         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such brief has
expired and no pro se brief has been filed.


                                                          2
to withdraw is hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P.
43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 22 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or he must file a pro se
petition for discretionary review. See In re Schulman, 22 S.W.3d at 408 n.22. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion, or if a
motion for rehearing is filed, the date that the last timely motion for rehearing is overruled by
this Court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with
the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 22 S.W.3d at 408 n. 22.
Opinion delivered December 7, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        DECEMBER 7, 2022


                                        NO. 12-22-00093-CR


                                    OCQUALON SPURLOCK,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 349th District Court
                   of Anderson County, Texas (Tr.Ct.No. 349CR-20-34467)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.